     Case 2:20-cv-04879-VEB Document 25 Filed 09/13/21 Page 1 of 2 Page ID #:2201




1                                                                    JS-6

2

3

4

5

6                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
7

8
     AMY W.,                                       Case No. 2:20-cv-04879 (VEB)
9
                            Plaintiff,             JUDGMENT
10
     vs.
11
     KILOLO KIJAKAZI, Acting
12   Commissioner of Social Security,

13                          Defendant.

14
           For the reasons set forth in the accompanying Decision and Order, it is hereby
15
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
16
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
17
     Commissioner’s request for an order affirming the Commissioner’s final decision and
18
     dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this
19

20                                             1

                     JUDGMENT – AMY W. v KIJAKAZI 2:20-CV-04879-VEB
     Case 2:20-cv-04879-VEB Document 25 Filed 09/13/21 Page 2 of 2 Page ID #:2202




1    case is REMANDED for calculation of benefits; and (4) this case is CLOSED without

2    prejudice to a timely application for attorneys’ fees and costs.

3          DATED this 13th day of September 2021,

4                                         /s/Victor E. Bianchini
                                          VICTOR E. BIANCHINI
5                                     UNITED STATES MAGISTRATE JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20                                              2

                     JUDGMENT – AMY W. v KIJAKAZI 2:20-CV-04879-VEB
